Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
On page 12-18 of the Applicant’s Response, Applicant:  “The Office Action has not established a prima facie case of obviousness for all of these features. For example, Office Action has not established a prima facie case of obviousness for at least the features of “wherein, based on that the codebook subset is set to partialAndNonCoherent, the codebook subset includes at least one specific precoding matrix comprising non zero values for all antenna ports of the UE for the uplink signal transmission, and wherein the at least one specific precoding matrix is related to rank 1 uplink transmission using 4 antenna ports,” as recited in amended claim 1“.
Examiner respectfully disagrees with Applicant’s argument.  Rahman discloses in table 29 of the Rahman Provisional #1 a precoding matrix from a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=0 in table 29, Rahman Provisional #1 discloses the claim limitation “wherein, based on that the codebook subset is set to partialAndNonCoherent, the codebook subset includes at least one specific precoding matrix comprising non zero values for all antenna ports of the UE for the uplink signal transmission, and wherein the at least one specific precoding matrix is related to rank 1 uplink transmission using 4 antenna ports”.
On page 12-18 of the Applicant’s Response, Applicant:  “the Rahman Provisional #1 does not disclose or suggest that at least some antenna pairs have a relative phase difference, as the Office Action asserts is disclosed in Rahman. The Rahman Provisional #1 says nothing about a precoding matrix corresponding to TPMI = 13 that supports full power transmission and includes relative phase differences between antenna ports “.
Examiner respectfully disagrees with Applicant’s argument.  The claim language, in claim 1, filed on 8/16/2021 does not claim “at least some antenna pairs have a relative phase difference”; instead, the claim language claims “codebook subset includes at least one specific precoding matrix comprising non zero values for all antenna ports of the UE for the uplink signal transmission”.  Regarding any dependent claims, Rahman Provisional #1 discloses all or some antenna ports with different relative phases, e.g. Table 2, TPMI=13-27.
In view of the above discussions the rejection of claims 1-20 still stands.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Rahman et al. (US 2020/0186215) (“Rahman”).
For claims 1, 16, 17, and 18; Rahman discloses:  transmitting, to a base station, capability information on UE capability related to coherence for the uplink signal transmission (paragraph 107-108:  the UE determines the UE's codebook subsets based on TPMI and upon the reception of higher layer parameter ULCodebookSubset or codebookSubset in PUSCH-Config which may be configured with "fullAndPartialAndNonCoherent," or "partialAndNonCoherent," or "nonCoherent" depending on the UE capability); receiving, from the base station, configuration information for determining a codebook subset related to the uplink signal transmission, based on the capability information (paragraph 107:  the UE determines the UE's codebook subsets based on TPMI and upon the reception of higher layer parameter ULCodebookSubset or codebookSubset in PUSCH-Config which may be configured with "fullAndPartialAndNonCoherent," or "partialAndNonCoherent," or "nonCoherent" depending on the UE capability); receiving, from the base station, downlink control information (DCI) for determining a precoding matrix, which is applied to the uplink signal transmission (paragraph 114:  The rank (or number of layers) and the corresponding precoding matrix W are indicated to the UE using TRI and TPMI, respectively. In one example, this indication is joint via a field "Precoding information and number of layers" in DCI, e.g., using DCI format 0_1); determining, based on the PCI, the precoding matrix to be applied for the uplink signal transmission, wherein the precoding matrix is determined from the codebook subset determined based on the configuration information (paragraph 114:  The rank (or number of layers) and the corresponding precoding matrix W are indicated to the UE using TRI and TPMI, respectively. In one example, this indication is joint via a field "Precoding information and number of layers" in DCI, e.g., using DCI format 0_1); and transmitting the uplink signal to the base station, based on the determined precoding matrix (paragraph 300:  the UE transmits, to the BS, the UL transmission based on the UL codebook), wherein, based on that the codebook subset is set to partialAndNonCoherent, the codebook subset includes at least one specific precoding matrix comprising non zero values for all antenna ports of the UE for the uplink signal transmission, and applying different phase values to the antenna ports included in some or all of some antennas wherein the at least one specific precoding matrix is related to rank 1 uplink transmission using 4 antenna ports. a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=0 or TPMI=26).
For claim 2; Rahman discloses:  wherein the at least one specific precoding matrix further comprises relative phase difference between two antenna ports each included in some or all of some antenna port pairs related to the UE capability of the partialAndNonCoherent among all antenna port pairs (Table 29, Table 2:  a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=26).
For claim 3; Rahman discloses:  wherein the codebook subset further includes at least one precoding matrix comprising non zero values for part of the all antenna ports of the UE for the uplink signal transmission, and wherein, based on that the determined precoding matrix is one precoding matrix of at least one specific precoding matrix, the uplink signal is transmitted, based on full power transmission (Table 29, Table 2:  a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=0).
For claim 4; Rahman discloses:  the codebook includes a first codebook for a rank 1 using four antenna ports for transmitting the uplink signal, the codebook subset is configured, based on precoding matrixes included in the first codebook, and the precoding matrixes included in the first codebook are indexed by a TPMI (Table 29, Table 2:  a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=0).
For claim 5; Rahman discloses:  wherein the DCI includes information about a specific TPMI index of a specific precoding vector that is applied for the uplink signal transmission of precoding vectors included in the determined codebook subset (Table a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. Thus using TPMI=0).
For claim 6; Rahman discloses:  wherein the first code book is determined by one of the following tables (transmit precoding matrix indicator) index (Table 2).
For claim 7; Rahman discloses:  the at least one specific precoding matrix is a precoding matrix in which the TPMI index is 12 to 15 of the precoding matrixes included in the first codebook (Table 29, Table 2:  a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. TPMI=0, 1-27).
For claim 8; Rahman discloses:  wherein the at least one specific precoding matrix is a precoding matrix in which the TPMI index is 12, 17, 22, and 27 of the precoding matrixes included in the first codebook (Table 29, Table 2:  a codebook subset with non-zero values for all antenna ports when the UE capability is partialAndNonCoherent. TPMI=0, 1-27).
For claim 9; Rahman discloses:  receiving, from the base station, configuration information about a maximum rank value for the uplink signal transmission (paragraph 107:  The maximum transmission rank may be configured by the higher parameter ULmaxRank or maxRank in PUSCH-Config).
For claim 10; Rahman discloses:  configuration of the precoding matrixes included in the codebook subset is changed based on the maximum rank value (Table 9).
For claim 11; Rahman discloses:  based on that the maximum rank value is 4, the codebook subset includes precoding matrixes in which the TPMI indexes are 4 to 15 of the precoding matrixes included in the first codebook (paragraph 283:  the new codebookSubset includes TPMI 4-11 and 12,13,14,15 for rank 1 (i.e., TPMI 12,13,14,15 replace TPMI 0-3 for codebookSubset=partialAndNonCoherent)), and based on that the maximum rank value is 1, the codebook subset includes precoding matrixes in which the TPMI indexes are 1 to 15 of the precoding matrixes included in the first codebook (paragraph 282:  the new codebookSubset includes TPMI 0-11, and 12,13,14,15 for rank 1).
For claim 13; Rahman discloses:  wherein the codebook further includes (i) a second codebook related to a rank 2 using four antenna ports to transmit the uplink signal (Table 5), (ii) a third codebook related to a rank 3 using four antennas to transmit the uplink signal (Table 6), and (iii) a fourth codebook related to a rank 4 using four antennas to transmit the uplink signal (Table 7), and wherein the codebook subset is configured further based on precoding matrixes included in each of the second codebook to the fourth codebook (Table 9).
For claim 14; Rahman discloses:  wherein the third codebook is determined by the following table, the fourth codebook code book is determined by the following table, where, the TPMI index is indexed in ascending power from the left to the right in the tables for the precoding matrixes included in each of the third codebook and the fourth codebook (Tables 6 and 7).
For claim 15; Rahman discloses:  the codebook subset further includes (i) a precoding matrix in which the TPMI index is 1 of the precoding matrixes included in the third codebook and (ii) a precoding matrix in which the TPMI index is 0 of the precoding matrixes included in the fourth codebook (Tables 6 and 7).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Kwak et al. (US 2020/0351129) (“Kwak”).
For claim 12; Rahman discloses the subject matter in claim 3 as described above in the office action.
Rahman does not expressly disclose, but Kwak from similar fields of endeavor teaches:  determining uplink transmission power for the uplink transmission, based on the DCI, wherein the DCI further includes information about an optimal power level for the uplink transmission, and the determined uplink transmission power is divided and applied into the same values across all of antenna ports for transmitting the uplink signal (paragraph 521:  The wireless device may split the power equally across the antenna ports on which the wireless device transmits the PUSCH with non-zero power).  Thus it would .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Sun et al. (US 2020/0382252).
For claim 19; Rahman discloses the subject matter in claim 2 as described above in the office action.
Rahman does not expressly disclose, but Sun from similar fields of endeavor teaches:  wherein the UE capability related to the coherence is the partialAndNonCoherent, and wherein the UE capability of the partialAndNonCoherent is that the relative phase difference between the two antenna ports each included in some or all of the some antenna port pairs is maintained (paragraph 81:  if the coherent information is the ` partial coherent`, then the SRS transmission is sorted in a predefined order, for example, coherent ports are sorted first and then phase-incoherent ports are sorted).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the phase coherence by port pair as described by Sun in the codebook signaling as described by Rahman.  The motivation is to analyze port pairs for coherence.
For claim 20; Rahman discloses the subject matter in claim 2 as described above in the office action.
Rahman does not expressly disclose, but Sun from similar fields of endeavor teaches:  all antenna ports of the UE for the uplink signal transmission is numbered as antenna port 0, antenna port 1, antenna port 2 and antenna port 3, wherein the some if the coherent information is the ` partial coherent`, then the SRS transmission is sorted in a predefined order, for example, coherent ports are sorted first and then phase-incoherent ports are sorted).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the phase coherence by port pair as described by Sun in the codebook signaling as described by Rahman.  The motivation is to analyze port pairs for coherence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahman et al. (US 2019/0327693); Rahman discloses codebook subsets indexed by TPMI’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466